THE certificate of a justice of the peace to a transcript of his judgment in a cause, filed in the clerk’s office in the case of an appeal, was as follows: “ State of Indiana, Fountain county, ss. I, H. S. Scott, a justice of the peace in and for said county, certify that the above is a full and true transcript of the above case from my docket. Given under my hand and seal this 15th day of April, 1842. H. S. Scott, J. P. (seal.)” Held, that the certificate was sufficient. Wiley v. Forsee, 6 Blackf. 246.